DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 3/28/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1-12, claims 1-2 recite “said intermediate or said outer layer further comprises about 1-15 wt% or particles comprising a cellular polymeric structure” and “wherein said cellular polymeric structure contain pores” respectively.   The instant specification and the original claims do not disclose or recite anything concerning particles comprising a cellular polymeric structure.  Therefore, there is no support in the original disclosure for applicant to claim particles comprising a cellular polymeric structure or wherein said cellular polymeric structure contain pores.
With regard to claims 13-17, claim 13 recites “polymers comprising a cellular polymeric structure.”  The instant specification and the original claims do not disclose or recite anything concerning polymers comprising a cellular polymeric structure.  Therefore, there is no support in the original disclosure for applicant to claim polymers comprising a cellular polymeric structure.
Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to claims 1-12, claims 1-2 recite “said intermediate or said outer layer further comprises about 1-15 wt% or particles comprising a cellular polymeric structure” and “wherein said cellular polymeric structure contain pores” respectively.  The instant specification and the original claims do not disclose or recite anything concerning particles comprising a cellular polymeric structure.  Therefore, there is no enablement for particles comprising a cellular polymeric structure or wherein said cellular polymeric structure contain pores.
With regard to claims 13-17, claim 13 recites “polymers comprising a cellular polymeric structure.”  The instant specification and the original claims do not disclose or recite anything concerning polymers comprising a cellular polymeric structure.  Therefore, there enablement for polymers comprising a cellular polymeric structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabouineau (US 2008/0187701) in view of Varagnolo et al. (US 2016/0305596).
Dabouineau discloses a multi-layer tube (paragraph [0001]) comprising an inner layer comprising a polyolefin or a thermoplastic elastomer (paragraphs [0019 – 0024]), an intermediate layer comprising polyolefin or an adhesive (paragraphs [0025 – 0027]), an outer layer comprising a polyamide (paragraph [0028]).
Dabouineau does not disclose said intermediate or said outer layer further comprises about 1-15 wt% or particles comprising a cellular polymeric structure, or polymers comprising a cellular polymeric structure.
Varagnolo discloses matrix polymers such as polyolefin, polypropylene or polyamide which contain expanded microspheres which create hollow cells in the matrix materials (paragraphs [0051 – 0055]) in fluid conduits (paragraph [0046]) for the purpose of providing optimized thermal conductivity (paragraph [0055]).  One of ordinary skill in the art could provide the microspheres in the outer polyamide layer or the polyolefin layer of Dabouineau since Varagnolo discloses that the microspheres can be placed in polyolefin, polypropylene or polyamide matrix materials.  Varagnolo discloses particles comprising a cellular polymeric structure, or polymers comprising a cellular polymeric structure since the microspheres provide hollow cells and the microspheres contain polymers (paragraph [0055]).
Both references are drawn to multilayer tubes comprising polyolefins and/or polyamides.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided particles comprising a cellular polymeric structure, or polymers comprising a cellular polymeric structure in Dabouineau in order to provide optimized thermal conductivity as taught or suggested by Varagnolo.
Neither reference discloses about 1-15 wt% or particles comprising a cellular polymeric structure.  However, Varagnolo that the density and/or distribution of the microspheres may be controlled in order to achieve a desired thermal conductivity profile (paragraphs [0055 – 0056]).  Therefore it would have been obvious to one of ordinary skill in the art to have provided about 1-15 wt% of the microspheres in order to provide a desired thermal conductivity profile.
Varagnolo discloses wherein said cellular polymeric structure contain pores (since hollow cells are disclosed, paragraph [0055]).
Dabouineau discloses wherein the inner layer comprises a thermoplastic vulcanizate, a polyethylene, a polypropylene or a polypropylene copolymer (paragraphs [0019 – 0024]), wherein the inner layer comprises a primary polypropylene phase and a secondary elastomeric phase (paragraphs [0019 – 0024]), wherein the secondary elastomeric phase comprises ethylene-propylene diene monomer rubber (paragraphs [0019 – 0024]), wherein the intermediate layer comprises polypropylene or polyethylene (paragraphs [0025 – 0027]), wherein the polypropylene is a homopolymer (paragraphs [0025 – 0027] and claim 1), wherein the polypropylene is a copolymer (since EPD60R is a polypropylene copolymer, paragraph [0025]), further comprising an adhesive layer between the intermediate layer and the outer layer (paragraph [0027]), wherein said adhesive layer is a polypropylene based adhesive (since Admer QB 520 is a polypropylene based adhesive, paragraph [0027]), wherein the outer layer is nylon 612, 610 or 12 (paragraph [0028]).
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabouineau (US 2008/0187701) in view of Varagnolo et al. (US 2016/0305596), as applied to claims 1-8 and 10-16 above, and further in view of Dabouineau (US 2005/0019517).
	Dabouineau ‘701 discloses an intermediate layer comprising a propylene copolymer (since Admer QB 520 is a polypropylene based adhesive, paragraph [0027]).
	Dabouineau ‘701 does not disclose wherein the polypropylene copolymer includes an ethylene copolymer.
Dabouineau ‘517 discloses a propylene comprising a polyethylene copolymer (paragraph [0031]) in a multilayer tube (paragraph [0001]) comprising polyamide and polypropylene (paragraphs [0018 – 0019], [0025], [0031]) for the purpose of providing improved chemical resistance (paragraph [0004]).  One of ordinary skill in the art could add the ethylene copolymer of the intermediate layer of Dabouineau ‘517 to the intermediate layer of Dabouineau ‘701 comprising polypropylene copolymer and arrive at applicant’s invention in order to provide improved chemical resistance.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polypropylene copolymer includes an ethylene copolymer in Dabouineau ‘701 in order to provide improved chemical resistance as taught or suggested by Dabouineau ‘517.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
April 27, 2022